Title: From George Washington to Robert Lewis, 17 August 1799
From: Washington, George
To: Lewis, Robert



Dear Sir,
Mount Vernon 17th Augt 1799

Your letter of the 7th instant came duly to hand, but being received with many other letters, it was laid by, and entirely forgotten, until I came across it yesterday again. Mr Ariss’s draught on Mr James Russell for £42 pounds shall be presented to him, but if he is indisposed to pay it, or wants time to do it, he has a good pretext for delay, as you have sent it without your Endorsement, although made payable to you.
Of the facts related in the enclosed letter, relative to the loss of his Crop, by the Hessian fly, I know nothing. If it should appear to you evident, that Kercheval has used his true endeavour to raise the means to discharge his Rent, & is deprived thereof by an Act of Providence, I am willing, however illy I can afford to do it, to make some reasonable abatement therefrom; of wch you, from enquiry, will be the best judge.
It is demonstratively clear, that on this Estate (Mount Vernon) I have more working Negros by a full moiety, than can be employed to any advantage in the farming System; and I shall never turn Planter thereon.
To sell the overplus I cannot, because I am principled against this kind of traffic in the human species. To hire them out, is almost as bad, because they could not be disposed of in families to any advantage, and to disperse the families I have an aversion. What then is to be done? Something must, or I shall be ruined; for all the money (in addition to what I raise by Crops, and rents) that have been received for Lands, sold within the last four years, to the amount of Fifty thousand dollars, has scarcely been able to keep me a float.
Under these circumstances, and a thorough conviction that half

the workers I keep on this Estate, would render me a greater nett profit than I now derive from the whole, has made me resolve, if it can be accomplished, to settle Plantations on some of my other Lands. But where? without going to the Western Country, I am unable, as yet to decide; as the best, if not all the Lands I have on the East of the Alliganies, are under Leases, or some kind of incumbrance or an other. But as you can give me correct information relative to this matter, I now early apply for it.
What then is the State of Kerchevals lot, & the other adjoining? are they under Leases? If not, is the Land good? and how many hands would it work to advantage? Have I any other good Land in Berkeley that could be obtained on reasonable terms? Is that small tract above the Warm Springs engaged for the ensuing year? How much cleared Land is there on it? and what kind of buildings? How many hands could be usefully employed thereon? Information on these points, and any others relative thereto, would be acceptable to me.
The drought has been so excessive on this Estate, that I have made no Oats—& if it continues a few days longer, shall make no Corn. I have cut little or no Grass; and my Meadows, at this time, are as bare as the pavements; of consequence no second Crop can be expected. These things will compel me, I expect, to reduce the Mouths that feed on the Hay. I have two or three young Jacks (besides young Royal Gift) and several She Asses, that I would dispose of. Would Fauquier, or where else, be a good place to dispose of them?
I am glad to hear that your bro: Lawrence is so much amended, as your letter indicates, whether it be from Sulpher application, or other causes: but if Doctr Baynham, under whose hands he was, was unable to effect a radical cure, I should not place much confidence in Voss’s Springs, as the disorder must be deep rooted.
Your Aunt unites with me in best wishes for Mrs Lewis, yourself & family, and I am—Dear Sir, Your Sincere friend and Affectionate Uncle

Go: Washington


P.S. Since writing the foregoing, Mr Anderson informs me that he saw you in Alexandria yesterday; and that you told him you were to be in Winchester on Monday, or Tuesday next: being desirous that this letter should get to your hands as early as possible—and

especially while you were over the Ridge, I have put it under cover to Mr Bush of Winchester, with a request that if you should not be there to send it by Post to Fauquier Court House.

